STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   February 15, 2018
               Plaintiff-Appellant,

v                                                                  No. 335619
                                                                   Wayne Circuit Court
SHAUN MOORE,                                                       LC No. 16-006139-01-FC

               Defendant-Appellee.


Before: TALBOT, C.J., and METER and TUKEL, JJ.

PER CURIAM.

       The prosecution appeals as of right the circuit court’s order granting defendant’s motion
to quash his bindover for trial on the charge of felony murder, MCL 750.316(1)(b). We reverse
and remand for reinstatement of the charge.

        The felony-murder charge against defendant arose after his child died in January 2016,
more than 12 years after she was taken to the hospital in September 2003, when she was only six
months old, having suffered serious brain injuries after being in defendant’s sole care and
custody overnight. As a result of the serious injuries she sustained as an infant, the child never
resumed a normal life, requiring 24-hour care for more than 12 years until her death in 2016.
Defendant was charged and convicted of first-degree child abuse in 2003 stemming from the
incident, for which he was sentenced to a term of imprisonment. After the child, then 12 years
old, died in 2016, the prosecution charged defendant with felony murder, with the underlying
predicate felony being first-degree child abuse, MCL 750.136b(2).

        Following the preliminary examination, the district court bound defendant over for trial
on the felony-murder charge, finding that he intentionally inflicted the injuries on the child in
2003 and that the child ultimately succumbed to those injuries when she died in 2016. The
circuit court, upon defendant’s motion, quashed the bindover, concluding that the evidence was
not sufficient to establish probable cause that the child’s death was a murder.

                                 I. FACTUAL BACKGROUND

        During the afternoon or evening of September 25, 2003, defendant picked up the child
and her twin, who were six months old, from their mother’s home and took them to his
apartment overnight to babysit while the mother went job hunting the next day. This was the
first and only time that defendant had the child in his care by himself, but the mother felt

                                               -1-
comfortable allowing him to watch the child because she had observed his past interactions with
the child, which she agreed had been “good.” By all accounts, the child was normal and without
injury when defendant picked her up from the mother’s home.

         The next afternoon or evening, the child was taken to the hospital unconscious, having
sustained serious brain injuries, including subdural hemorrhaging (bleeding between the skull
and the covering of the brain), subarachnoid hemorrhaging (bleeding over the surface of the
brain), contusions (bruising from bleeding within the brain tissue itself), and retinal
hemorrhaging (bleeding in the eyes). Blood of differing ages was present on the child’s brain
and in her eyes. As a result of her injuries, the child required 24-hour care for the remainder of
her life.

        Defendant told the mother that that he was giving the child a bath and he tripped over a
cord and dropped her on the floor. The next day, after speaking with doctors, the mother asked
defendant about the incident again, and defendant again told her that he gave the child a bath,
tripped over a cord, and accidently dropped her, but added that he “shook her . . . to revive her”
because she went “limp.” Defendant also gave a police statement in 2003, and it was read at the
preliminary examination. In the statement, he admitted that he repeatedly shook and “wiggled”
the child in an attempt to revive her after she fell when he tripped over a cord and she appeared
“dazed[.]” He stated that he shook the child for approximately 15 seconds before he called 911,
for approximately 10 seconds after, and about two or three times before the ambulance arrived.
He stated that the child went “limp” after he shook her and admitted that his shake was “more
than a playful shake” and that he may have caused the child’s injuries by shaking her “too hard
or too long.”

        On January 10, 2016, over 12 years after the child sustained her brain injuries in 2003,
the mother, who provided 24-hour care for the child, noticed that the child had a fever. The
child’s fever broke and the mother remained with the child, checking on her throughout the
evening. The next morning, the child made a breathing sound and the mother noticed that her
“eyes had popped open and they were looking gloomy.” The mother felt the child and observed
that she did not have a fever, but it looked like she was not breathing. The mother could not hear
a heartbeat with a stethoscope and began administering CPR and called 911. The child could not
be revived at the hospital and was declared dead.

        As indicated by the autopsy report, which was admitted into evidence at the preliminary
examination over defendant’s objection, the medical examiner, who did not testify at the
examination, concluded that the child’s final diagnosis and cause of death was “[r]emote cerebral
trauma” and the manner of death was “homicide.” The examiner further noted in his report that
there were “multiple cerebral peritoneal drains present,” her abdomen contained a feeding tube,
there was an endotracheal tube in place, and there was an intravenous line present. Further, her
brain displayed “cystic loss of the left frontoparietal portion of the brain” and there was “a
similar area covering the area aspect of both frontal poles and a similar aspect is identified on the
right temporal pole.” Additionally, the report noted that the child’s lungs were “somewhat
collapsed and [felt] consolidated in their interior lobes,” and microscopic examination indicated
“lung-pneumonia.”



                                                -2-
        Dr. Holly Gilmer, the pediatric neurosurgeon who treated the child in the hospital in
2003, testified at the preliminary examination regarding the extent and nature of the injuries the
child sustained.1 She opined that the child’s injuries were “definitely inflicted injuries” caused
by trauma, meaning that someone injured the child, and that the injuries were not accidental and
probably involved “a mechanism of shaking and impact.” Specifically, Dr. Gilmer opined:

          The pattern of injuries was complete with shaken impact syndrome or
          nonaccidental injury. Usually there’s a mechanism of shaking of the baby.
          Usually there’s an impact, too, in which the baby is slammed against a surface or
          thrown. The surface does not have to be hard for the baby to have significant
          injury to the brain.

Dr. Gilmer further testified that a six-month-old baby could not have accidentally inflicted these
types of injuries on both sides of the brain and in the eyes. According to Dr. Gilmer, there was
no possibility that an accident could have caused the injuries because an accidental fall of a baby
would result in a local injury or “more focal injury,” i.e., an injury in one spot, at the point where
the baby hits his or her head, and is not generally associated with the retinal hemorrhaging on
both sides and the “diffused injuries with bleeding on both sides of her brain” present in this
case. Additionally, Dr. Gilmer explained that an accidental fall would result in a “one-time
injury” and blood of differing ages would not be present, yet blood of different ages was present
in the child’s eyes and her brain, indicating that she sustained multiple injuries that did not all
occur at the same time.

        Dr. Gilmer could not specifically recall “which blood was which age” in regards to the
child’s injuries, but testified that the injuries occurred “[g]enerally days” apart, as opposed to
seconds, minutes, or hours apart.2 Regarding the subdural hemorrhaging, Dr. Gilmer recalled
that “some of the blood was fresh within a few hours; some of it was within 24 hours; and then
some of it might have been as old as 72 hours” from the time of the child’s examination. Dr.
Gilmer’s inability during her testimony to recall the timing of the subarachnoid bleeding or the
contusions3 or to recall “which blood was which age” did not affect her opinion that the child
was intentionally injured, as opposed to accidentally injured, because the differing ages of blood
present in her eyes and brain indicated multiple injuries that did not occur at one time.
Additionally, according to Dr. Gilmer, a child who sustained these types of injuries would show
symptoms “[r]ight away.” Dr. Gilmer could not recall if the child presented with any external
injuries, but testified that a lack of external injury is not uncommon if the “whole mechanism” is
violent shaking or involves impact against a soft surface.



1
    The court qualified Dr. Gilmer as an expert in pediatric neurosurgery.
2
  Dr. Gilmer testified that she could not say 13 years later “which blood was which age” but
stated that there is “documentation that the blood was of different signal intensity from the
imaging studies that goes along with different ages.”
3
 Dr. Gilmer testified that she would need to refer to the radiology reports to ascertain the timing
of those injuries.


                                                  -3-
         Dr. Gilmer further opined that, if someone was attempting to revive a child by shaking
and wiggling the child back and forth, such acts could not have caused injuries of the nature that
the child sustained because her injuries were of differing ages that did not all occur at the same
time. Moreover, although it was possible that the presence of blood of different ages could result
if there was more than one attempt to revive a child with violent shaking, such attempts would
have had to occur on different days, as opposed to seconds, minutes, or hours apart. Dr. Gilmer
also testified that the injury that caused a subdural hemorrhage could have “possibly” occurred as
far as 72 hours before the time of the examination given the age of the blood, but she did not
know if her memory was “that good.” According to Dr. Gilmer, a subdural hemorrhage, by
itself, could be caused by an accident, such as a child falling off of a surface located two or three
feet above the floor and hitting her head, and the bleeding over the surface of the brain, which
was different from a subdural hemorrhage, could also result from an accident, but it would be a
“very high velocity accident[.]” She stated that it takes “a very great [im]pact to disrupt the
blood vessels in the subarachnoid.”

                                  II. STANDARD OF REVIEW

       “A district court’s decision to bind a defendant over for trial will not be disturbed absent
an abuse of discretion.” People v Green, 260 Mich. App. 710, 713; 680 NW2d 477 (2004). “On
review, the circuit court is limited to the entire record of the preliminary examination and may
not substitute its judgment for that of the district court.” Id. at 713-714. “The circuit court may
reverse the district court decision only if there appears to be an abuse of discretion.” Id. at 714.
“This Court, in turn, reviews the circuit court’s decision de novo to determine if the district court
abused its discretion.” Id. “Because the legal issue presented is whether the magistrate abused
his or her discretion, this Court gives no deference to the circuit court’s decision regarding a
motion to quash a bindover order.” People v Harlan, 258 Mich. App. 137, 145; 669 NW2d 872
(2003). Accordingly, “[t]his Court reviews for an abuse of discretion the district court’s decision
whether to bind a defendant over for trial.” Id.; see also People v Feeley, 499 Mich. 429, 434;
885 NW2d 223 (2016). “An abuse of discretion occurs when the trial court’s decision falls
outside the range of principled outcomes.” People v Seewald, 499 Mich. 111, 116; 879 NW2d
237 (2016) (quotation marks and citation omitted).

                                          III. ANALYSIS

        The prosecution argues that the evidence presented at the preliminary examination was
sufficient to establish probable cause that defendant committed felony murder and that a
bindover was warranted.

        “[T]he preliminary examination has a dual function, i.e., to determine whether a felony
was committed and whether there is probable cause to believe the defendant committed it.”
People v Yost, 468 Mich. 122, 125-126; 659 NW2d 604 (2003). “The district court must bind the
defendant over for trial if, at the conclusion of the preliminary examination, the district court
finds ‘probable cause’ to believe that the defendant committed the crime.” People v Orzame,
224 Mich. App. 551, 558; 570 NW2d 118 (1997); see also MCL 766.13 and MCR 6.110(E).
“Probable cause requires a quantum of evidence ‘sufficient to cause a person of ordinary
prudence and caution to conscientiously entertain a reasonable belief’ of the accused’s guilt.”
Yost, 468 Mich. at 126, quoting People v Justice (After Remand), 454 Mich. 334, 344; 562 NW2d

                                                -4-
652 (1997). “This probable cause standard is not a very demanding threshold,” Harlan, 258
Mich. App. at 145, and the quantum of evidence required to bind a defendant over for trial is
“much lower” than that necessary to establish that a defendant committed the crime beyond a
reasonable doubt, People v Greene, 255 Mich. App. 426, 443-444; 661 NW2d 616 (2003).

        Despite the “rather low level of proof” required to establish probable cause, the
prosecution must present “some evidence with respect to each element of the offense charged, or
evidence from which the elements may be inferred.” Harlan, 258 Mich. App. at 145 (quotation
marks and citation omitted). Circumstantial evidence and the reasonable inferences drawn from
the evidence can be sufficient to establish probable cause to believe a crime was committed and
that the defendant committed it. Id. at 147; Greene, 255 Mich. App. at 444. Further, “[i]f the
evidence introduced at the preliminary examination conflicts or raises a reasonable doubt about
the defendant’s guilt, the magistrate must let the factfinder at trial resolve those questions of fact.
This requires binding the defendant over for trial.” Id. (quotation marks and citation omitted).
“In other words, the magistrate may not weigh the evidence to determine the likelihood of
conviction, but must restrict his or her attention to whether there is evidence regarding each of
the elements of the offenses, after examining the whole matter.” Id. (quotation marks and
citations omitted). “Resolution of this issue essentially involves the determination whether the
evidence presented to the district court was sufficient to establish, as a matter of law, that the
offense charged probably had been committed by the defendant.” People v Flowers, 191 Mich
App 169, 174; 477 NW2d 473 (1991).

         “The elements of felony murder are (1) the killing of a human being, (2) with the intent to
kill, to do great bodily harm, or to create a very high risk of death or great bodily harm with
knowledge that death or great bodily harm was the probable result, (3) while committing,
attempting to commit, or assisting in the commission of any of the felonies specifically
enumerated in MCL 750.316(1)(b).” People v Gayheart, 285 Mich. App. 202, 210; 776 NW2d
330 (2009). The charge of felony murder against defendant was based on the underlying
predicate felony of first-degree child abuse, which is specifically enumerated under MCL
750.316(1)(b). Thus, in order to have defendant bound over for trial on the charge of felony
murder in the present case, the prosecution must have presented some evidence that defendant
committed second-degree murder and did so during the commission of first-degree child abuse.
People v Aaron, 409 Mich. 672, 728; 299 NW2d 304 (1980); Flowers, 191 Mich. App. at 174-177.

                                A. THE KILLING OF THE CHILD

        First, we find that the evidence was sufficient to create the reasonable inference that a
killing occurred in this case. Gayheart, 285 Mich. App. at 210. Dr. Gilmer’s testimony indicated
that the child’s serious brain injuries she sustained as an infant were nonaccidental and
intentionally inflicted. The mother’s testimony that the child required 24-hour care afterward,
until her death, indicates that the child never fully recovered from her injuries so she could
resume a normal life, but continued to languish from the injuries at the time of her death. The
medical examiner’s conclusions in the autopsy report that the child’s final diagnosis and cause of
death was “remote cerebral trauma” and her manner of death was “homicide” create the
reasonable inference that the child’s serious brain injuries she sustained as an infant ultimately
caused her death over 12 years later. We agree with the district court that the evidence
sufficiently supported the inference that the child finally succumbed to the serious brain injuries

                                                 -5-
inflicted upon her in 2003 and that the manner of her death was homicide. A person of ordinary
prudence and caution could entertain a reasonable belief from the evidence and the reasonable
inferences from it that the intentional acts inflicted on the child when she was an infant
ultimately caused her death, and thus, that a killing occurred in this case. Yost, 468 Mich. at 126;
Gayheart, 285 Mich. App. at 210.

        We recognize, as defendant asserts, that there was clearly a lengthy period between the
child’s injuries and her death, that the child had a fever during the evening before she stopped
breathing, and that the autopsy report indicated that her lungs were “somewhat collapsed” and
she had pneumonia in her lungs at the time of her death. However, the medical examiner’s
conclusion that the child’s final diagnosis and cause of death was “remote brain trauma” supports
the reasonable inference from the evidence that her death was the “natural and probable
consequence,” i.e., a foreseeable result, of the serious brain injuries intentionally inflicted upon
her in 2003, especially in light of the fact that she never resumed a normal life following her
injuries and required 24-hour care until her death. People v Bowles, 234 Mich. App. 345, 349-
350; 594 NW2d 100 (1999), aff’d 461 Mich. 555 (2000). While a murder conviction cannot rest
on uncertain medical speculation concerning the cause of death, People v Stevenson, 416 Mich.
383, 392-393; 331 NW2d 143 (1982), the child’s cause of death in the instant case was based on
the medical examiner’s determination and not speculation. Further, although the evidence may
conflict regarding the child’s final condition, “[i]f the evidence introduced at the preliminary
examination conflicts or raises a reasonable doubt about the defendant’s guilt, the magistrate
must let the factfinder at trial resolve those questions of fact.” Greene, 255 Mich. App. at 444
(quotation marks and citations omitted). Additionally, the Michigan Supreme Court has
recognized that, if proximate causation can be established beyond a reasonable doubt, a murder
conviction is warranted whether the charges are brought 5, 10, or even 20 years after the injury.
Stevenson, 416 Mich. at 392-394 (abrogating the “year and a day” rule, which required that the
victim must have died within a year and a day of an assault to bring murder charges and
recognizing that there is no statute of limitations for murder).

        Next, we find that, contrary to defendant’s argument, the evidence was sufficient to
support the reasonable inference that defendant committed the intentional acts that caused the
child’s serious injuries that ultimately killed her. The evidence indicates that defendant picked
the six-month-old child up from the mother’s home during the afternoon or early evening of
September 25, 2003, to care for her overnight while the mother went job hunting the next day.
By all accounts, when defendant picked up the child, the child was normal and without injury.
By the following afternoon, September 26, 2003, within 24 hours, the child was hospitalized and
in a coma, having suffered the serious brain injuries. As noted, Dr. Gilmer, the pediatric
neurosurgeon who treated the child, opined that the injuries were not accidental, as defendant
claimed. Significant to Dr. Gilmer’s conclusion that the child’s injuries were intentionally
inflicted, and not consistent with defendant’s explanation that the injuries resulted from a one-
time accidental injury, was the presence of injuries in both sides of the brain and retinal
hemorrhaging in both eyes, and the findings that blood of differing ages was present in both her
brain and retinal cavities. Although Dr. Gilmer could not testify definitively at the preliminary
examination regarding the timing of the child’s brain injuries, she stated that she thought that
some of the blood from the subdural hemorrhaging was “fresh within a few hours; some of it was
within 24 hours; and then some of it might have been as old as 72 hours” from the time of the
child’s examination. Despite the absence of evidence indicating which specific brain injury

                                                -6-
caused the child’s death, our review of the testimony indicates that the timing of her injuries was
generally consistent with the period that the child was in defendant’s sole care and custody and
was “ ‘sufficient to cause a person of ordinary prudence and caution to conscientiously entertain
a reasonable belief’” that defendant committed the acts against the child that caused her serious
injuries that ultimately led to her death. Yost, 468 Mich. at 126, quoting Justice, 454 Mich. at 344.

        Testimony indicates that the child was in defendant’s sole care and custody overnight for
at least 18 hours before her hospitalization with serious brain injuries. By defendant’s account,
he picked up the child from the mother’s home around 6:00 p.m. and the child fell around noon
the following day, after which defendant called 911 and she was hospitalized. By the mother’s
account, the child was in defendant’s care even longer because she testified at one point that he
picked up the child from her home in the “afternoon” and she was notified that the child was hurt
and in the hospital in the evening. This timing supports the reasonable inference that the child’s
injuries, as indicated by the differing ages of the blood (some occurring within a couple of hours
and some occurring within 24 hours or “days apart”), could have been intentionally inflicted on
more than one occasion, during the time that the child was in defendant’s sole care and custody.
Although Dr. Gilmer also testified that some of the blood “might have been as old as 72 hours,”
making it “possible” that a subdural hemorrhage could have occurred at that time, and there was
no testimony specifically indicating that the child was in defendant’s care or custody 72 hours
before her hospitalization, Dr. Gilmer also testified that the type of injuries the child suffered
would manifest “right away” and, by all accounts, the child was acting normal and was without
injury when defendant picked her up from the mother’s home the prior day.

        Despite the lack of evidence specifically identifying which brain injuries caused the
child’s death and the lack of definitive timing regarding the injuries, we find that the evidence
presented was sufficient to create a reasonable inference that the child sustained her serious brain
injuries, resulting in her need for 24-hour care and ultimately causing her death due to “remote
brain trauma,” while she was in defendant’s sole care and custody. Thus, there was probable
cause that defendant’s actions were a “contributory cause that was a substantial factor” in or
affirmatively contributed to the child’s death. People v Bailey, 451 Mich. 657, 676; 549 NW2d
325, amended 453 Mich. 1204 (1996); People v Zak, 184 Mich. App. 1, 11; 457 NW2d 59 (1990).
We disagree with defendant’s argument that there was no evidence from which it could be
inferred that his intentional acts actually caused the injuries that led to her death.

                                           B. MALICE

        Next, we find that the prosecution presented sufficient evidence from which it could be
inferred that defendant acted with the requisite malice to establish felony murder. The element
of malice required for statutory felony murder is “the same as that required for second-degree
murder: the intention to kill, the intention to do great bodily harm, or the wanton and willful
disregard of the likelihood that the natural tendency of the defendant’s behavior is to cause death
or great bodily harm.” Flowers, 191 Mich. App. at 176. “The facts and circumstances of the
killing may give rise to an inference of malice.” People v Carines, 460 Mich. 750, 759; 597
NW2d 130 (1999). “A jury may infer malice from evidence that the defendant intentionally set
in motion a force likely to cause death or great bodily harm.” Id. We note that, because of the
difficulty of proving an actor’s state of mind, minimal circumstantial evidence is sufficient.
People v McGhee, 268 Mich. App. 600, 623; 709 NW2d 595 (2005).

                                                -7-
        The facts and circumstances gave rise to an inference of malice in this case. From Dr.
Gilmer’s testimony indicating that the child’s serious brain injuries were not accidental, but were
intentionally inflicted consistent with a pattern of shaking and with impact occurring on more
than one occasion, as well as from defendant’s apparent understanding from his police statement
that shaking the child could cause the child serious injuries, 4 we conclude that sufficient
evidence existed to create the reasonable inference that defendant “intentionally set in motion a
force likely to cause death or great bodily harm.” Carines, 460 Mich. at 759.5

           C. DURING THE COMMISSION OF FIRST-DEGREE CHILD ABUSE

        To convict defendant, the prosecution must establish that defendant committed the
murder in the perpetration of first-degree child abuse. “The elements of first-degree child abuse
are (1) the person, (2) knowingly or intentionally, (3) causes serious physical or mental harm to a
child.” People v Gould, 225 Mich. App. 79, 87; 570 NW2d 140 (1997). The evidence as
discussed above sufficiently establishes these elements.

                                        IV. CONCLUSION

        We conclude that the prosecution presented sufficient evidence at the preliminary
examination to establish probable cause that defendant committed felony murder. As noted, the
“probable cause standard is not a very demanding threshold.” Harlan, 258 Mich. App. at 145.
The “quantum of evidence” need only be “ ‘sufficient to cause a person of ordinary prudence and
caution to conscientiously entertain a reasonable belief’ of the accused’s guilt.” Yost, 468 Mich.
at 126, quoting Justice, 454 Mich. at 344. It is sufficient to establish probable cause if “the
prosecutor presents some evidence with respect to each element of the offense charged, or
evidence from which the elements may be inferred.” Harlan, 258 Mich. App. at 145 (quotation
marks and citations omitted). The prosecution presented evidence from which the elements of
felony murder as well as the underlying predicate felony of first-degree child abuse could be
inferred, including causation and the requisite intent. Thus, the district court did not abuse its
discretion in concluding that sufficient evidence supported a bindover for trial on the charge of
felony murder. Green, 260 Mich. App. at 713-714; Harlan, 258 Mich. App. at 145. Accordingly,
we reverse the circuit court’s order quashing the bindover.



4
 Defendant’s statement to the police reflects, to some extent, his understanding that shaking the
child could seriously injure her.
5
  Again, defendant argues that the medical testimony could not establish that he possessed the
requisite intent to murder because the timing of the child’s injuries indicated that the child
sustained the older injuries, indicative of intentional, non-accidental injury, before she was in his
care and custody. However, as discussed, Dr. Gilmer’s testimony regarding the timing of the
child’s injuries, albeit not definitive, was generally consistent with the timing of the child’s
overnight stay, i.e., “days apart” or “within 24 hours.”




                                                 -8-
       Reversed and remanded for reinstatement of the felony-murder charge and for further
proceedings. We do not retain jurisdiction.



                                                       /s/ Michael J. Talbot
                                                       /s/ Patrick M. Meter
                                                       /s/ Jonathan Tukel




                                           -9-